27 F.2d 568 (1928)
In re FEROZ DIN.
No. 12501.
District Court, N. D. California, S. D., at San Francisco.
May 23, 1928.
BOURQUIN, District Judge.
This applicant for citizenship is a typical Afghan and a native of Afghanistan. He is readily distinguishable from "white" persons of this country, and approximates to Hindus. The conclusion is that he is not a white person, nor of African nativity or descent, to whom naturalization in general is limited by section 359, title 8, U. S. C. (8 USCA § 359).
Accordingly his petition is denied. This action is required by the principle of United States v. Thind, 261 U.S. 204, 43 S. Ct. 338, 67 L. Ed. 616, and much of the comment in that case is applicable to this. What ethnologists, anthropologists, and other so-called scientists may speculate and conjecture in respect to races and origins may interest the curious and convince the credulous, but is of no moment in arriving at the intent of Congress in the statute aforesaid.
Decree accordingly.